DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/14/2022 has been entered. Claim 11 was amended. Claims 1-20 remain pending in the application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 and 09/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-10, 14-15, and 18-20 are rejected under 35 U.S.C. 101 because  the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claims 1 and 14: the limitations of independent claim 1 under their broadest reasonable interpretation, cover organizing human activity. Independent claim 14 is rejected for similar reasons, except for the generic computer components (“server”, “processor”, and “memory”). Nothing in claim 14, other than the generic components, precludes the steps to be performed by a human.  For example, in claim 1 (and also claim 14 except for the generic components), in context of the claims, the limitations: receiving a public opinion acquisition request, the public opinion acquisition request including a public opinion keyword to be acquired (is insignificant pre-solution activity. See MPEP 2106.05(g)); matching the public opinion keyword to be acquired with video data including a recognition result, wherein the recognition result is obtained by performing predefined content recognition on the video data, the predefined content recognition including text recognition and image recognition (a human can compare a text or an image with a video content to find a match); and determining video data that matches with the public opinion keyword to be acquired as result video data (a human can determine if there is a match, similarities, or differences between the received request and the video content).
If a claim limitation, under its broadest reasonable interpretation, cover organizing human activity, except for the recitation of generic computer components, then it falls within the “organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the additional elements of claim 14 are recited at a high-level of generality (i.e., as a processor to carry out acts such as matching a keyword with video content) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Regarding claim 2: the additional limitations of claim 2, including the “regularly acquiring source video data from a video source”, “filtering the acquired source video data according to a predefined condition” and “and transcoding the filtered source video data into a predefined format for the predefined content recognition”, do not integrate abstract into a practical application.  Further, these limitations do not add significantly more to the organizing human. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 2 is directed to an abstract idea.
Regarding claim 3: the additional limitations of the clam, including the “wherein the predefined condition comprises one or more of: a video duration, a video type, and a publication date” does not integrate abstract into a practical application.  Further, these limitations do not add significantly more to the organizing human. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 3 is directed to an abstract idea.
Regarding claim 4: the additional limitations of the claim, including the “wherein the text recognition comprises: extracting frames from a video of the video data to obtain a picture of each extracted frame; recognizing a text in the picture as text information; and extracting keywords from the text information as the recognition result” does not integrate abstract into a practical application.  Further, these limitations do not add significantly more to the organizing human. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 4 is directed to an abstract idea.
Regarding claim 7: the additional limitations of the claim, including the “performing an emotion analysis on the text information, the emotion analysis including analyzing one or more of positive emotion, neutral emotion or negative emotion; and performing sensitivity recognition on the text information” does not integrate abstract into a practical application.  Further, these limitations do not add significantly more to the organizing human. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 7 is directed to an abstract idea.
Regarding claim 8: the additional limitations of the claim, including the “wherein the image recognition comprises face recognition, and the performing the predefined content recognition on the video data comprises: extracting frames from a video of the video data to obtain a picture of each extracted frame; recognizing a face in the picture; and determining, based on a face database, a name corresponding to the face” does not integrate abstract into a practical application.  Further, these limitations do not add significantly more to the organizing human. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 8 is directed to an abstract idea.
Regarding claim 9: the additional limitations of the claim, including the “wherein the image recognition comprises scenario recognition, entity recognition and identity recognition, and the performing the predefined content recognition on the video data comprises: extracting frames from a video of the video data to obtain a picture of each extracted frame” and “recognizing a scenario in the picture; recognizing an entity in the picture; and recognizing an identity in the picture” do not integrate abstract into a practical application.  Further, these limitations do not add significantly more to the organizing human. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 9 is directed to an abstract idea.
Regarding claim 10: the additional limitations of the claim, including the “wherein the public opinion acquisition request further comprises a public opinion keyword to be filtered out, and the determining the video data that matches with the public opinion keyword to be acquired comprises: filtering the video data that includes the recognition result based on the public opinion keyword to be filtered out” and “and determining the filtered video data as the result video data” do not integrate abstract into a practical application.  Further, these limitations do not add significantly more to the organizing human. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 10 is directed to an abstract idea.
Regarding claims 15 and 18-20: the claims limitations are similar to those of claims 4, 2, and 8-9, respectively; therefore, rejected in the same manner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 14-15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (PG-Pub. US 20190188478).
Regarding claim 1:
Liu teaches: a public opinion acquisition method (¶ [0065] “FIG. 1 is a flowchart of an embodiment of a method for obtaining video public opinions according to the present disclosure”), comprising: 
receiving a public opinion acquisition request, the public opinion acquisition request including a public opinion keyword to be acquired (¶ [0066] “In 101, obtain an information source and a monitored entity.” ¶ [0042] “…the description information of the monitored entity comprises a keyword for describing the monitored entity and a picture for describing the monitored entity”)
matching the public opinion keyword to be acquired with video data including a recognition result, wherein the recognition result is obtained by performing predefined content recognition on the video data (¶ [0067] “In 102, obtain real-time stream data from the information source.” ¶ [0068] “In 103, for each video in the real-time stream data, perform predetermined content recognition respectively for the video to obtain a recognition result.” ¶ [0069] “In 104, determine whether the video matches with the monitored entity according to the recognition result”);
the predefined content recognition including text recognition and image recognition (¶ [0077] “The performing predetermined content recognition for the video may comprise: performing text information recognition and person image information recognition for the video, performing text information recognition and logo information recognition for the video, and so on.”);
and determining video data that matches with the public opinion keyword to be acquired as result video data (¶ [0069] “In 104, determine whether the video matches with the monitored entity according to the recognition result, and generate and store the public opinion information corresponding to the video if the video matches with the monitored entity.”). 
Regarding claim 2:
Liu teaches the method according to claim 1 as applied above. 
Liu further teaches: wherein the performing the predefined content recognition on the video data comprises: regularly acquiring source video data from a video source (¶ [0067] “In 102, obtain real-time stream data from the information source.”) ; 
filtering the acquired source video data according to a predefined condition (¶ [0076] “After obtaining the real-time stream data, it is possible to first filter out garbage from the real-time stream data, that is, filter out contents such as advertisements and pornography. After that, it is possible to perform predetermined content recognition for each piece in the real-time stream data from which garbage is already filtered out”).
and transcoding the filtered source video data into a predefined format for the predefined content recognition (this is insignificant extra-solution. See MPEP 2106.05(g). Changing the resolution of the video or changing the format to a desired one is a standard manipulation done by one having ordinary skill in the art and does not contribute to the inventive concept; and it is merely a standard pre-processing step).
Regarding claim 3: 
Liu teaches the method according to claim 2 as applied above. 
Liu further teaches: wherein the predefined condition comprises one or more of: a video duration, a video type, and a publication date (¶ [0076] “After obtaining the real-time stream data, it is possible to first filter out garbage from the real-time stream data, that is, filter out contents such as advertisements and pornography. After that, it is possible to perform predetermined content recognition for each piece in the real-time stream data from which garbage is already filtered out” advertisements and pornography are regarded as video types).
Regarding claim 4: 
Liu teaches the method according to claim 1 as applied above. 
Liu further teaches: wherein the text recognition comprises: extracting frames from a video of the video data to obtain a picture of each extracted frame (¶ [0085] “In addition, it is possible to recognize text information existing in each frame of picture in the video.” It is implied that the frames are being extracted); 
recognizing a text in the picture as text information (¶ [0085] “In addition, it is possible to recognize text information existing in each frame of picture in the video.”); 
and extracting keywords from the text information as the recognition result (¶ [0089] “In addition, the number of keywords for describing the monitored entity may be one or multiple. If there are multiple keywords, when determining whether the video matches the monitored entity, it is possible to require the recognized text information to comprise any one or more keywords for describing the monitored entity, or require the recognized text information to comprise all keywords for describing the monitored entity.” Therefore, the keywords are being extracted from the recognized text).
Regarding claim 7: 
Liu teaches the method according to claim 4 as applied above. 
Liu further teaches: further comprising: performing an emotion analysis on the text information, the emotion analysis including analyzing one or more of positive emotion, neutral emotion or negative emotion; and performing sensitivity recognition on the text information (¶ [0095] “…the public opinion information corresponding to the video may comprise:… the URL of the matched video, type of video match (words, character (person image), logo, or the like), emotion orientation, character or logo coordinates, information type (goods release, daily life photo, complaint, abuse, etc.), on which frame(s) the matching is successfully performed, and so on.” Also see ¶ [0096]-[0100]. Emotion orientation is regarded as positive, negative or neutral emotion).
Regarding claim 8: 
Liu teaches the method according to claim 4 as applied above. 
Liu further teaches: wherein the image recognition comprises face recognition, and the performing the predefined content recognition on the video data comprises: extracting frames from a video of the video data to obtain a picture of each extracted frame (¶ [0083] “It is possible to perform person image information recognition for each frame of picture in the video. The person image information of the video may be recognized by using a technology such as human face detection in the prior art.”); 
recognizing a face in the picture; and determining, based on a face database, a name corresponding to the face (¶ [0083] “It is possible to perform person image information recognition for each frame of picture in the video. The person image information of the video may be recognized by using a technology such as human face detection in the prior art.” ¶ [0073] “For example, if the monitored entity is a person, the keyword for describing the monitored entity may refer to the person's name or position”).
Regarding claim 14: the claims limitations are similar to those of claim 1; therefore, rejected in the same manner. The elements of the apparatus of claim 14 are taught by Liu in FIG. 4. Liu teaches: a server, comprising: a processor; and a memory storing programs, the programs comprising instructions, which, when executed by the processor, cause the processor to carry out acts (¶ [0129] “As shown in FIG. 4, the computer system/server 12 is shown in the form of a general-purpose computing device. The components of computer system/server 12 may comprise, but are not limited to, one or more processors (processing units) 16, a memory 28, and a bus 18 that couples various system components including system memory 28 and the processor 16.” ¶ [0135] “The processor 16 executes various function applications and data processing by running programs stored in the memory 28, for example, implement the method in the embodiment shown in FIG. 1.”).
Regarding claims 15 and 18-19: the claims limitations are similar to those of claims 4, 2, and 8, respectively; therefore, rejected in the same manner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (PG-Pub. 20190188478) in view of Yang Liu (CN 110837581).
Regarding claim 9:
Liu teaches the method according to claim 4 as applied above. 
Liu further teaches: wherein the image recognition comprises (¶ [0090] “Assuming that the monitored entity is a person, it is possible to perform person image recognition”; ¶ [0091] “Assuming that the monitored entity is a certain brand, it is possible to perform logo recognition”),
 and the performing the predefined content recognition on the video data comprises: extracting frames from a video of the video data to obtain a picture of each extracted frame (¶ [0083] “It is possible to perform person image information recognition for each frame of picture in the video.” ¶ [0084] “It is possible to perform logo information recognition for each frame of picture in the video.”);

recognizing an entity in the picture (¶ [0084] “It is possible to perform logo information recognition for each frame of picture in the video. The logo information in the picture may be recognized by using a sift operator to recognize with a technology such as trademark image search in the prior art.”); 
and recognizing an identity in the picture (¶ [0083] “It is possible to perform person image information recognition for each frame of picture in the video. The person image information of the video may be recognized by using a technology such as human face detection in the prior art.”).
Liu does not specifically teach: wherein the image recognition comprises scenario recognition and recognizing a scenario in the picture.
However, in a related field, Yang Liu teaches: wherein the image recognition comprises scenario recognition and recognizing a scenario in the picture (¶ [0047] “with reference to FIG. 3, the image computing device extracting the key frame detection in video, the video key frame in process of sentiment, such as using the preset scene recognition model, scene recognition, the image of the key frame and determining the scene prediction result in the image, wherein the scene prediction result at least comprises a hospital, campus, shopping mall, plaza, park and bank.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Liu by including: wherein the image recognition comprises scenario recognition and recognizing a scenario in the picture in order to determine a scene prediction result in the image.
Regarding claim 20: the claims limitations are similar to those of claim 9; therefore, rejected in the same manner.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (PG-Pub. US 20190188478) in view of Mosley (PG-Pub. US 20170286541).
Regarding claim 10: 
Liu teaches the method according to claim 4 as applied above. 
While Liu further teaches: ¶ [0076] “After obtaining the real-time stream data, it is possible to first filter out garbage from the real-time stream data, that is, filter out contents such as advertisements and pornography. After that, it is possible to perform predetermined content recognition for each piece in the real-time stream data from which garbage is already filtered out, to obtain a recognition result, and determine whether the video matches the monitored entity according to the recognition result, and if matching, generate and store the public opinion information corresponding to the video.”
Liu does not specifically teach: wherein the public opinion acquisition request further comprises a public opinion keyword to be filtered out, and the determining the video data that matches with the public opinion keyword to be acquired comprises: filtering the video data that includes the recognition result based on the public opinion keyword to be filtered out; and determining the filtered video data as the result video data.
However, in a related field, Mosley teaches: wherein the public opinion acquisition request further comprises a public opinion keyword to be filtered out (¶ [0206] “FIG. 19 shows an example screenshot of the topic manager 1315 with the Keyphrases tab activated. The Topic Manager 1315 is where administrators define topic titles, create topic descriptions, determine key phrases, and exclude specific phrases from the assigned topic.”), 
and the determining the video data that matches with the public opinion keyword to be acquired comprises: filtering the video data that includes the recognition result based on the public opinion keyword to be filtered out; and determining the filtered video data as the result video data (¶ [0206] “…FIG. 19 shows an example screenshot of the topic manager 1315 with the Keyphrases tab activated. The Topic Manager 1315 is where administrators define topic titles, create topic descriptions, determine key phrases, and exclude specific phrases from the assigned topic. This will determine the content that is matched by the keyphrase tier of relevance analysis in TruCast.” ¶ [0004] “As used herein, the term “Keyphrase” refers to a word, string of words, or groups of words with Boolean modifiers that are used as models for discovering CGM content that might be relevant to a given topic. Could also be an example image, audio file or video file that has characteristics that would be used for content discovery 
    PNG
    media_image1.png
    606
    771
    media_image1.png
    Greyscale
and matching.”).

Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Mosley by including: filtering the video data that includes the recognition result based on the public opinion keyword to be filtered out; and determining the filtered video data as the result in order to determine a scene prediction result in the image in order to exclude video data that contains the excluded keyphrase from the recognition results.
Allowable Subject Matter
Claims 5-6, 11-13, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5: Liu teaches base claim 1 as applied above. 
Liu further teaches: wherein the text recognition comprises: acquiring a surrounding text of a video of the video data as text information, wherein the surrounding text includes one or more of: a title, a description text, and a speech text (¶ [0096] “…and the video matches the monitored entity, the public opinion information corresponding to the video may comprise: full text, title, URL, release time, number of likes, number of readings, the number of comments…”);
In a related field, Li (PG-Pub. US 20190043504) teaches: performing word segmentation processing on the text information (¶ [0040] “Specifically, the sentence text is subjected to word segmentation to obtain one word or a plurality of words, and when recognizing the words in the sentence text to determine whether the words are wrong words, a plurality of words are recognized in sequence. Where for each word, it is determined whether the selected word is a wrong word according to a preset training corpus”).
However, the prior art either alone or in combination fails to teach, disclose, or suggest “inputting words obtained through the word segmentation processing into a trained word viscosity model, so as to obtain, for each word of the words, a probability of the word being connected with a latter word thereof; filtering words having probabilities greater than a threshold probability; and forming one or more key phrases using the words having the probabilities greater than the threshold probability as the recognition result” in the context of the claim as a whole. 
Regarding claims 6 and 11-13: the claims depend directly or indirectly from claim 5; therefore, objected to for similar reasons. 
Regarding claim 16: the claim limitations are similar to those of claim 5; therefore, contain an allowable subject matter for similar reasons. 
Regarding claim 17: the claim depends from claim 16; therefore, object to for similar reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                           
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665